DETAILED ACTION
This office action is responsive to communication filed on March 28, 2022.
Response to Arguments
Applicant's arguments filed March 28, 2022, with respect to the finality of a sub-sequent Office Action, have been fully considered but they are not persuasive.  
Applicant argues, on page 6 of the reply filed March 28, 2022, that Applicant respectfully disagrees with the position, in the Action, that whether a prior art rejection would be appropriate at this time could not be determined.  Applicant respectfully submits that sufficient language was present in the claims in order to make some kind of determination, or to at least extend a proposed position to Applicant.  Applicant submits that the pending claims are in condition for allowance.  However, should the Office seek to apply any prior art in a subsequent Action, Applicant submits that it must be in the form of a new non-final Office Action, so that Applicant has a full and fair opportunity to rebut the same within the prosecution cycle covered by Applicant's filing fees, which included search and examination fees.
The Examiner respectfully disagrees.  In view of the 35 USC 112(b) issues outlined on page 9 of the Office Action filed December 29, 2021, the Examiner was unable to reasonably determine the scope of claims 1-15.  As such, any indication of allowability of these claims or prior art rejection of these claims would have been inappropriate at that time.  The Examiner performed a complete prior art search and outlined the relevant prior art on pages 10 and 11 of the Office Action filed December 29, 2021, including a substantial analysis of what appeared to be the closest prior art (Watanabe et al., US 2018/0167575).  The Examiner also performed a complete examination of the claims which resulted in the rejection of claims 1-15 under both 35 USC 112(a) and 35 USC 112(b).
As detailed in MPEP 706.07(a), “Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).”  The amendment filed March 28, 2022 significantly and substantially changes the scope of claims 1-15.  For instance, claims 1-15 are amended so as to no longer invoke 35 USC 112(f).  As such, the applicable claim limitations are no longer limited to the specific structure outlined in the specification, and are instead subject to interpretation under BRI (see MPEP 2181(I)).  As one particular example, the “event detection circuit” of claim 1 is now to be interpreted under BRI and no longer requires the specific combination of elements found in block 52 of Figure 5, paragraphs 0078 and 0079 of US 2021/0152757, as was previously required due to the interpretation of the “event detection unit” under 35 USC 112(f).  Additionally, claims 1-15 are amended to no longer be indefinite, and as such, the Examiner is now able to determine the scope of these claims and apply any applicable prior art.  As such, a subsequent prior art rejection of any of claims 1-15 would be necessitated by Applicant’s amendment filed March 28, 2022, and may thereby be made final.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 11, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2018/0167575).

	Consider claim 1, Watanabe et al. teaches:
	A solid-state imaging device (figures 1, 2, and 5), comprising: 
	an event detection circuit configured to detect, as an event, a change in an electrical signal generated by each pixel of a pixel array unit (The solid-state imaging device includes a pixel array (40) having a pixel array unit comprising a plurality of motion detection pixels (52), see figure 4, paragraphs 0047, 0050 and 0086.  The motion detection pixels are configured as shown in figure 3B and as detailed in paragraphs 0065-0081.); 
	a processor (e.g. reading address control circuit, 100, figure 5) configured to detect, from a result of detecting the event, a region-of-interest of the pixel array unit (i.e. detects a reading region, paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8); and 
	a pixel signal generation circuit that generates a pixel signal constituting an image of a region corresponding to the region-of-interest (The pixel array (40) additionally includes normal pixels (51, see figure 4), which are configured in the manner shown in figure 3A and detailed in paragraphs 0057-0064.  The normal pixels (51) generate pixel signals in the reading region upon detection of events by the motion detection pixels (52), as detailed in paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8.).

	Consider claim 2, and as applied to claim 1 above, Watanabe et al. further teaches a memory that accumulates the event occurring in each pixel of the pixel array unit in frame units (Watanabe et al. teaches in paragraph 0151 that a charge from each photoelectric conversion element (PD1) is stored in a respective circuit element (i.e. memory).  Since the pixels are arranged in a frame (figure 4), the memory accumulates the event in frame units.), wherein the processor (100) is configured to detect a region-of-interest of the pixel array unit from event data in the frame units (i.e. detects a reading region, paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8).

	Consider claim 3, and as applied to claim 2 above, Watanabe et al. further teaches that the processor (100) is configured to identify an object (motion detection pixel distribution, D1, figure 7) to be detected from the event data in frame unit, and detects a region (rectangular reading region, ar6, figure 7) including the object (D1) as the ROI (see figure 7, paragraphs 0117-0118).

	Consider claim 6, and as applied to claim 3 above, Watanabe et al. further teaches an imaging-synchronization-signal generation circuit (reading address control circuit, 100) configured to generate an imaging synchronization signal for making an imaging cycle of the pixel signal generation circuit the same as a detection cycle of the object (The imaging cycle is controlled at a predetermined frame rate, paragraph 0092.  The event pixel signal is output at the same frame rate, as detailed in paragraph 0151.  See also paragraphs 0053-0055.).

	Consider claim 7, and as applied to claim 1 above, Watanabe et al. further teaches an imaging-synchronization-signal generation circuit (reading address control circuit, 100) configured to generate an image synchronization signal for making an imaging cycle of the pixel signal generation circuit a video rate (The imaging cycle is controlled at a predetermined frame rate, paragraphs 0092 and 0151.  See also paragraphs 0053-0055).

	Consider claim 8, and as applied to claim 1 above, Watanabe et al. further teaches that the event detection circuit and pixel signal generation circuit reside in different chips (The normal pixels (i.e. pixel signal generation circuit) reside in a first semiconductor substrate (11), paragraph 0058.  The reading circuit of the motion detection pixels (i.e. event detection circuit) resides in a second semiconductor substrate (12), paragraph 0066.).

	Consider claim 10, and as applied to claim 8 above, Watanabe et al. further teaches that the pixel signal generation circuit generates the pixel signal of a region of the pixel array unit of the chip of the pixel signal generation circuit, the region corresponding to the region-of-interest of the chip of the event detection circuit (As shown in figures 1 and 5, the region of the pixel array unit of the first semiconductor substrate (11) and the region corresponding to the region-of-interest of the chip (12) of the event detection circuit overlap, see paragraphs 0044 and 0093-0095.).

	Consider claim 11, and as applied to claim 1 above, Watanabe et al. further teaches that the event detection circuit and the pixel signal generation circuit reside in the same chip (The normal pixels (i.e. pixel signal generation circuit) reside in a first semiconductor substrate (11), paragraph 0058.  Photoelectric conversion element (PD2) and output circuit of the motion detection pixels (i.e. event detection circuit) reside in a first semiconductor substrate (11), paragraph 0066.).

	Consider claim 13, and as applied to claim 1 above, Watanabe et al. further teaches that each pixel of the pixel array unit includes a pixel for detecting the event (52, see figure 4, paragraph 0086) or a pixel for generating the pixel signal (51, see figure 4, paragraph 0086).

	Consider claim 15, Watanabe et al. teaches:
	An electronic apparatus, comprising:
	a solid-state imaging device (figures 1, 2, and 5) including: 
	an event detection circuit configured to detect, as an event, a change in an electrical signal generated by each pixel of a pixel array unit (The solid-state imaging device includes a pixel array (40) having a plurality of motion detection pixels (52), see figure 4, paragraphs 0047, 0050 and 0086.  The motion detection pixels are configured as shown in figure 3B and as detailed in paragraphs 0065-0081.); 
	a processor (e.g. reading address control circuit, 100, figure 5) configured to detect, from a result of detecting the event, a region-of-interest of the pixel array unit (i.e. detects a reading region, paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8); and 
	a pixel signal generation circuit configured to generate a pixel signal constituting an image of a region corresponding to the region-of-interest (The pixel array (40) additionally includes normal pixels (51, see figure 4), which are configured in the manner shown in figure 3A and detailed in paragraphs 0057-0064.  The normal pixels (51) generate pixel signals in the reading region upon detection of events by the motion detection pixels (52), as detailed in paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8.).

	Consider claim 16, and as applied to claim 15 above, Watanabe et al. further teaches a memory that accumulates the event occurring in each pixel of the pixel array unit in frame units (Watanabe et al. teaches in paragraph 0151 that a charge from each photoelectric conversion element (PD1) is stored in a respective circuit element (i.e. memory).  Since the pixels are arranged in a frame (figure 4), the memory accumulates the event in frame units.), wherein the processor (100) is configured to detect a region-of-interest of the pixel array unit from event data in the frame units (i.e. detects a reading region, paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8).

	Consider claim 17, and as applied to claim 16 above, Watanabe et al. further teaches that the processor (100) is configured to identify an object (motion detection pixel distribution, D1, figure 7) to be detected from the event data in frame unit, and detects a region (rectangular reading region, ar6, figure 7) including the object (D1) as the ROI (see figure 7, paragraphs 0117-0118).

	Consider claim 20, and as applied to claim 17 above, Watanabe et al. further teaches an imaging-synchronization-signal generation circuit (reading address control circuit, 100) configured to generate an imaging synchronization signal for making an imaging cycle of the pixel signal generation circuit the same as a detection cycle of the object (The imaging cycle is controlled at a predetermined frame rate, paragraph 0092.  The event pixel signal is output at the same frame rate, as detailed in paragraph 0151.  See also paragraphs 0053-0055.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0167575) in view of Bhrugumalla (US 2011/0019936).

	Consider claim 14, Watanabe et al. teaches:
	A signal processing apparatus (figures 1, 2, and 5), comprising:
	a processor configured to detect, from a result of detecting, as an event, a change in an electrical signal generated by each pixel of a pixel array unit, a region-of-interest of the pixel array unit, and output ROI information for identifying the region-of-interest (The solid-state imaging device includes a pixel array (40) having a pixel array unit comprising a plurality of motion detection pixels (52), see figure 4, paragraphs 0047, 0050 and 0086.  The motion detection pixels are configured as shown in figure 3B and as detailed in paragraphs 0065-0081, and detect a motion event based on a change in an electric signal as detailed in paragraph 0050.  As a result of detected events, a processor (e.g. reading address control circuit, 100, figure 5) detects a region-of-interest of the pixel array unit (i.e. detects a reading region, paragraphs 0082, 0091, 0107, 0108, 0115, 0116 and 0122-0124, figures 4, 6, 7 and 8).); and
	an image processor configured to acquire a pixel signal of the region-of-interest and generate an image (An “image processing section” acquires a pixel signal of the region of the image containing the motion and generates an image reflecting the motion, paragraphs 0104 and 0105.).
	However, Watanabe et al. does not explicitly teach that the signal processing apparatus is implemented as a chip.
	Bhrugumalla similarly teaches an image processing apparatus (circuitry, 15, figure 1) including an image sensor (camera sensor, 14) and associated image processing circuitry (image processing and data formatting circuitry, 16), paragraphs 0019, 0020 and 0022.
	However, Bhrugumalla additionally teaches that the image processing apparatus is an image processing chip (“In a typical arrangement, which is sometimes referred to as a system on chip or SOC arrangement, camera sensor 14 and image processing and data formatting circuitry 16 are implemented on a common integrated circuit 15.” paragraph 0020).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal processing apparatus taught by Watanabe et al. be a signal processing chip as taught by Bhrugumalla for the benefit of helping to minimize costs (Bhrugumalla, paragraph 0020).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0167575) in view of Kaibara (US 2019/0174080).

	Consider claim 9, and as applied to claim 1 above, Watanabe et al. teaches that the event detection circuit and pixel signal generation circuit reside in different chips (The normal pixels (i.e. pixel signal generation circuit) reside in a first semiconductor substrate (11), paragraph 0058.  The reading circuit of the motion detection pixels (i.e. event detection circuit) resides in a second semiconductor substrate (12), paragraph 0066.).
	Watanabe et al. shows that the processor (100) is separate from the first and second chips (11, 12, see figure 5), but does not explicitly teach that it is on a separate chip.
	Kaibara similarly teaches an imaging device (figure 2) having a pixel array (i.e. including pixels 201, paragraphs 0025 and 0026) and processing circuitry such as addressing and control circuitry (e.g. 212, 213, 214, paragraph 0027).
	However, Kaibara teaches that the processing circuitry (212, 213, 214) is located on a separate chip (second semiconductor chip, 21) than the pixel array chip (first semiconductor chip, 20), see paragraphs 0025 and 0027.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the processor taught by Watanabe et al. reside on a separate chip as taught by Kaibara for the benefit of making possible different manufacturing processes for the image capture layer and the circuit layer of the image sensor (Kaibara, paragraph 0028).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0167575) in view of Suh et al. (US 2020/0084403).

	Consider claim 12, and as applied to claim 1 above, Watanabe et al. does not explicitly teach that a photoelectric conversion element of each pixel of the pixel array is shared by the event detection circuit and the pixel signal generation circuit.
	Suh et al. similarly teaches a pixel (figure 9) having an event detection circuit (dynamic vision sensor pixel, 1311, paragraph 0091) and a pixel signal generation circuit (e.g. drive transistor, DT and select transistor, ST, see figure 9, paragraph 0054).
	However, Suh et al. additionally teaches that a photoelectric conversion element (photoelectric conversion device, PSD) of each pixel of the pixel array is shared by the event detection circuit (1311) and the pixel signal generation circuit (DT, ST, see figure 9, paragraphs 0090 and 0091).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a photoelectric conversion element of each pixel taught by Watanabe et al. be shared by the event detection circuit and the pixel signal generation circuit as taught by Suh et al. for the benefit of reducing device size and manufacturing costs (Suh et al., paragraph 0088).

Allowable Subject Matter
Claims 4, 5, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 4, the prior art of record does not teach nor reasonably suggest that the processor is configured to determine reliability of object detection by a detection ratio of the object and control the frame units, in combination with the other elements recite din parent claims 1-3.

	Claim 5 contains allowable subject matter as depending from claim 4.

	Consider claim 18, the prior art of record does not teach nor reasonably suggest that the processor is configured to determine reliability of object detection by a detection ratio of the object and control the frame units, in combination with the other elements recited in parent claims 15-17.

	Claim 19 contains allowable subject matter as depending from claim 18.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696